Order entered June 24, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00014-CV

                        ORANGE CUP DRIVE IN LLC, Appellant

                                             V.

                    MID-CONTINENT CASUALTY COMPANY, Appellee

                      On Appeal from the 86th Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 95975-86

                                         ORDER
       Before the Court is appellant’s June 20, 2019 unopposed motion to extend time to file

appellant’s reply brief. Appellant’s motion is GRANTED. Appellant’s reply brief shall be filed

by July 10, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE